QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2
                                    
RESTRICTED STOCK AWARD AGREEMENT
PURSUANT TO AFFILIATED MANAGERS GROUP, INC.
2013 INCENTIVE STOCK AWARD PLAN


Name of Grantee: [Insert Name of Grantee]


Pursuant to the Affiliated Managers Group, Inc. 2013 Incentive Stock Award Plan,
as amended and/or restated from time to time (the “Plan”), and subject to the
terms of this agreement (the “Agreement”), Affiliated Managers Group, Inc. (the
“Company”) hereby grants to the Grantee named above a restricted stock award
(the “Award”) consisting of the number of shares of common stock, par value
$0.01 per share (the “Shares”) of the Company specified on Exhibit A, subject to
the terms and conditions set forth herein and in the Plan.
    
1.Vesting and Performance Measure.
(a)    Vesting. Subject to the discretion of the Administrator to accelerate the
vesting schedule, this Award shall vest in the amounts and on the dates
indicated on Exhibit A; provided that the Grantee remains in continuous
Employment through the applicable vesting date. In addition, if this award is
subject to a Performance Measure (but not otherwise), Section 1(b) shall apply.
(b)    Performance Measure. This Award, if subject to a Performance Measure (as
defined herein), shall be eligible to vest in accordance with Section 1(a) only
if the Compensation Committee has certified the attainment of the Performance
Measure (unless the Performance Measure is of no further force or effect, as
provided in Sections 1(c) and 3(a) hereof). If such Performance Measure remains
in effect and is not attained, this Award shall terminate immediately and be of
no further force or effect.
(c)    Change of Control. Notwithstanding anything to the contrary herein or in
the Plan, in the event of termination of Grantee’s Employment (i) by the Company
without Cause or (ii) by the Grantee for Good Reason, in either case occurring
within the two-year period following a Change of Control, this Award shall
automatically fully vest at the time of such termination; provided, that, if
subject to a Performance Measure, this Award shall only vest pursuant to this
Section 1(c) if (i) the Compensation Committee has certified that the
Performance Measure has been attained on or before the date of termination or
(ii) the attainment of the Performance Measure is not yet determinable as of
such date (in which case such Performance Measure shall be of no further force
or effect). (For the avoidance of doubt, if this Award is subject to a
Performance Measure that the Compensation Committee (on or before the occurrence
of a Change of Control) has certified has not been attained, this Award shall
terminate in accordance with Section 1(b) hereof.)
2.    Meanings of Certain Terms. Except as otherwise expressly provided, all
terms used herein shall have the same meaning as in the Plan. For purposes of
this Agreement, as applicable, the following terms shall have the following
meanings:
(a)    “Cause” means any of the following:
(i)    the Grantee’s engagement in any criminal act which is or involves a
serious felony offense, a violation of federal or state securities laws (or
equivalent laws of any country or political subdivision thereof), embezzlement,
fraud, wrongful taking or misappropriation of property, or theft or any other
crime involving dishonesty;








--------------------------------------------------------------------------------

 

(ii)    the Grantee’s willful or grossly negligent failure to perform duties
owed to the Company or an Affiliate;


(iii)    the Grantee’s willful violation of any securities or commodities laws,
any rules or regulations issued pursuant to such laws, or the rules and
regulations of any securities or commodities exchange or association of which
the Company or any of its subsidiaries or Affiliates is a member; or


(iv)    the Grantee’s willful violation of any Company policy or any applicable
policy of any of its Affiliates concerning confidential or proprietary
information, or material violation of any other Company or applicable Affiliate
policy or written agreement as in effect from time to time.


The determination as to whether “Cause” has occurred shall be made by the
Administrator. The Administrator shall also have the authority to waive the
consequences under the Plan of the existence or occurrence of any of the events,
acts or omissions constituting “Cause”. If, subsequent to the Grantee’s
termination of Employment for other than Cause, it is determined that the
Grantee’s Employment could have been terminated for Cause, the Grantee’s
Employment shall be deemed to have been terminated for Cause retroactively to
the date the events giving rise to such Cause occurred. Notwithstanding the
foregoing, if Grantee is party to an employment, severance-benefit, change in
control or similar agreement with the Company that contains a definition of
“Cause” (or a correlative term), such definition will apply (in the case of such
Grantee) in lieu of the definition set forth above during the term of such
agreement.


(b)    “Good Reason” shall mean any of the following events or conditions
occurring without the Grantee’s express written consent, provided that the
Grantee shall have given notice of such event or condition within 90 days of the
initial existence of such event or condition and the Company shall not have
remedied such event or condition within 30 days after receipt of such notice:
(i)    a materially adverse alteration in the nature or status of the Grantee’s
duties or responsibilities;


(ii)    a material reduction in the Grantee’s annual base salary or any target
bonus, other than an across-the-board reduction that applies to the Grantee and
similarly-situated employees; or


(iii)    a change of 50 miles or more in the Grantee’s principal place of
Employment, except for required travel on business to an extent substantially
consistent with the Grantee’s business travel obligations.

Notwithstanding the foregoing, if the Grantee is party to an employment,
severance-benefit, change in control or similar agreement with the Company that
contains a definition of “Good Reason” (or a correlative term), such definition
will apply (in the case of such Grantee for purposes of this Agreement) in lieu
of the definition set forth in the preceding sentence during the term of such
agreement.


(c)    “Performance Measure” (a Performance Criteria under the Plan) shall mean
the target for the Performance Period (each as set forth on Exhibit A), as
established by the Compensation Committee.  
3.    Termination of Service. If the Grantee’s Employment terminates, this Award
may be subject to earlier termination or accelerated vesting as set forth below.
The Grantee hereby (i) appoints the Company as his/her

2



--------------------------------------------------------------------------------

 

attorney-in-fact to take such actions as may be necessary or appropriate to
transfer ownership of any Shares that are unvested and forfeited hereunder and
(ii) agrees to sign such stock or other powers and take such other actions as
may be requested to accomplish the foregoing.
(a)    Termination by Reason of Death or Disability. If the Grantee’s Employment
terminates by reason of death or disability, this Award shall become fully
vested at the time of such termination provided, that, if subject to a
Performance Measure, this Award shall only vest pursuant to this Section 3(a) if
(i) the Compensation Committee has certified that the Performance Measure has
been attained as of the date of termination or (ii) the attainment of the
Performance Measure is not yet determinable as of such date (in which case such
Performance Measure shall be of no further force or effect). (For the avoidance
of doubt, if this Award is subject to a Performance Measure that the
Compensation Committee (on or before the date of such termination) has certified
has not been attained, this Award shall terminate in accordance with Section
1(b) hereof.)
(b)    Other Termination. If the Grantee’s Employment terminates for any reason
other than death or disability, this Award shall, to the extent not already
vested pursuant to Section 1(a), terminate immediately and be of no further
force or effect.
The Administrator’s determination of the reason that the Grantee’s Employment
has terminated shall be conclusive and binding on the Grantee and his or her
representatives, legal guardians or legatees.


4.    Retention and Delivery of Certificates. Any certificates representing
unvested Shares shall be held by the Company and shall contain a legend setting
forth the restrictions to which such Shares are subject. If unvested Shares are
held in book entry form, the Grantee agrees that the Company may give stop
transfer instructions to the depository to ensure compliance with the provisions
hereof or otherwise take such steps as it deems necessary or appropriate to
record and manifest the restrictions applicable to such Shares. The Company
will, (i) if the vested Shares are held in book-entry form, take such steps as
it deems necessary or appropriate to record such Shares for the account of the
Grantee or (ii) cause a certificate or certificates covering such Shares,
without the aforesaid legend, to be issued and delivered to the Grantee.
5.    Dividends; Other Rights. The Grantee’s rights to any cash (including
without limitation any regular cash dividends) and any stock or other property
(including without limitation any stock dividend) distributable to the Grantee
with respect to an unvested Share (i) shall be treated as unvested so long as
such Share remains unvested (the “Restricted Period”), and (ii) shall be
forfeited if and when such unvested Share is forfeited. Any cash amounts that
would otherwise have been paid with respect to an unvested Share during the
Restricted Period shall instead be accumulated and paid to the Grantee, without
interest, only upon, or within thirty (30) days following, the date on which
such Share is determined by the Company to have vested (the “Vesting Date”), and
any other property distributable with respect to an unvested Share during the
Restricted Period shall vest on the Vesting Date. The Compensation Committee may
require that any cash or property described in this Section 5 be placed in
escrow or otherwise made subject to such restrictions as the Compensation
Committee deems appropriate to carry out the intent of this Section 5.
References in this Agreement to Shares shall, as appropriate, include any
restricted rights to cash or restricted property described in this Section 5.
6.    Noncompetition, Intellectual Property and Confidentiality.
(a)    Noncompetition. During the term of the Grantee’s Employment (or other
applicable service relationship) with the Company or any of its subsidiaries or
Affiliates and for two (2) years thereafter, the Grantee: (i) will not, directly
or indirectly, whether as owner, partner, shareholder, member, consultant,
agent, employee, co-venturer or otherwise, engage, participate or invest in any
Competing Business (as hereinafter defined) (provided, however, that nothing in
this clause (i) shall prohibit the Grantee from acting as an agent for a
Competing Business in the course of his or her Employment (or other applicable
service relationship) for a business which is not a

3



--------------------------------------------------------------------------------

 

Competing Business); (ii) will not, directly or indirectly, take any action to
negotiate or discuss with any person or entity or solicit or entertain from any
person or entity, any investment, purchase, proposal, offer or indication of
interest regarding (A) any investment in any entity in which the Company or any
of its subsidiaries or Affiliates holds any securities or other investment
interests or (B) any investment in any other entity with whom the Company or any
of its subsidiaries or Affiliates is or was discussing or negotiating any
possible investment therein at any time during the one (1) year preceding the
termination (if any) of the Grantee’s Employment (or other applicable service
relationship) with the Company or any of its subsidiaries or Affiliates; (iii)
will refrain from directly or indirectly employing, attempting to employ,
recruiting or otherwise soliciting, inducing or influencing any person to leave
Employment with the Company and its subsidiaries or Affiliates (other than
terminations of Employment of subordinate employees undertaken in the course of
the Grantee’s Employment with the Company or any of its subsidiaries or
Affiliates); and (iv) will refrain from soliciting or encouraging any client or
other person or entity to terminate or otherwise modify adversely its business
relationship with the Company and its subsidiaries and Affiliates. The Grantee
understands that the restrictions set forth in this Section 6(a) are intended to
protect the Company’s and its subsidiaries’ and Affiliates’ interest in its
confidential information and established employee and client relationships and
goodwill, and agrees that such restrictions are reasonable and appropriate for
this purpose. For purposes of this Agreement, the term “Competing Business”
shall mean a business or a division of a business, conducted anywhere in the
United States of America which, as a primary or substantial part of its
business, invests in or undertakes other similar and related activities with
respect to, investment managers and advisers. Notwithstanding the foregoing, the
Grantee may own up to five percent (5%) of the outstanding stock of a publicly
held corporation which constitutes or is affiliated with a Competing Business.
(b)    Confidentiality. The Grantee agrees and acknowledges that any and all
presently existing business of the Company and its subsidiaries and Affiliates
and all business developed by the Company, any of its subsidiaries or
Affiliates, the Grantee and/or any other employee (or other service provider) of
the Company and its subsidiaries and Affiliates, including without limitation
all client lists, the Company’s deal structures (as represented by the
transactions it has completed, attempted or actually proposed), compensation
records, agreements, and any other incident of any business developed by the
Company or carried on by the Company and all trade names, service marks and
logos under which the Company, its subsidiaries and its and their Affiliates do
business, including without limitation “Affiliated Managers Group” and any
combinations or variations thereof and all related logos, are and shall be the
exclusive property of the Company or such subsidiary or Affiliate, as
applicable, for its or their sole use, and (where applicable) amounts received
in respect of the foregoing shall be payable directly to the Company or such
subsidiary or Affiliate. The Grantee acknowledges that, in the course of
performing services for the Company and otherwise, the Grantee will from time to
time have access to information concerning the Company’s, its subsidiaries’ or
its Affiliates’ current or proposed businesses, technologies, business
relationships, clients, personnel, processes, operations, strategies, plans,
methods, investment recommendations, investment processes, investment
methodologies, products, confidential records, manuals data, client and contact
lists, trade secrets or financial, corporate, marketing or personnel affairs,
which the Company or such subsidiary or Affiliate has not released to the
general public and all memoranda, notes, papers, items and tangible media
related to thereto (collectively, “Proprietary Information”). The Grantee agrees
that Proprietary Information of the Company or any subsidiary or Affiliate
thereof is and will be the exclusive property of the Company or such subsidiary
or Affiliate, as the case may be, and further agrees to always keep secret and
never (during the term of this Agreement or thereafter) publish, divulge,
furnish, use or make accessible to anyone (other than in the regular business of
the Company or any subsidiary or Affiliate thereof or otherwise at the Company’s
request) such Proprietary Information. Anything contained herein to the contrary
notwithstanding, this Section 6(b) shall not apply to any knowledge, information
or property which (i) is generally known or available to the public or in the
public domain, (ii) has been previously disclosed or made available to the
public, unless the Grantee knows or has reason to know that such disclosure or
availability was the direct or indirect result of the violation or breach of a
confidentiality or non-disclosure obligation, or (iii) is required to be
disclosed or delivered by any court, agency or other governmental authority or
is otherwise required to be disclosed by law.

4



--------------------------------------------------------------------------------

 

(c)    The Grantee will make full and prompt disclosure to the Company of all
inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, databases, computer programs, formulae,
techniques, trade secrets and other works of authorship (collectively,
“Developments”), whether or not patentable or copyrightable, that are created,
made, conceived or reduced to practice by the Grantee (alone or jointly with
others) or under Grantee’s direction during Grantee’s Employment. The Grantee
acknowledges and confirms that the Grantee hereby assigns and transfers, and
will assign and transfer, to the Company and its successors and assigns all the
Grantee’s right, title and interest in all Developments that (i) relate to the
business of the Company, any subsidiary or Affiliate or any customer of or
supplier to the Company or any of the products or services being researched,
developed, manufactured, serviced, licensed or sold by the Company or which may
be used with such products or services; or (ii) result from tasks assigned to
the Grantee by the Company, a subsidiary or an Affiliate; or (iii) result from
the use of premises or personal property (whether tangible or intangible) owned,
leased or contracted for by the Company, a subsidiary or an Affiliate
(“Company-Related Developments”), and all related patents, patent applications,
trademarks and trademark applications, copyrights and copyright applications,
and other intellectual property rights in all countries and territories
worldwide and under any international conventions (“Intellectual Property
Rights”).
(d)    Upon termination of the Grantee’s Employment for any reason, all
Proprietary Information in the Grantee’s possession or control shall be returned
to the Company and remain in its possession. The Grantee will cooperate fully
with the Company and its subsidiaries and Affiliates, both during Employment and
following termination of Employment for any reason, in order for the Company and
its subsidiaries and Affiliates to enforce and protect any of their rights and
interests with respect to Proprietary Information, Company-Related Developments,
and Intellectual Property Rights in Company-Related Developments, including
without limitation whatsoever, signing all papers, copyright applications,
patent applications, declarations, oaths, assignments of priority rights, and
powers of attorney which the Company may deem necessary or desirable in order to
protect such rights and interests.
7.    Third-Party Agreements and Rights. The Grantee hereby confirms that he or
she is not bound by the terms of any agreement with any previous employer or
other party which restricts in any way the Grantee’s use or disclosure of
information or the Grantee’s engagement in any business. In the Grantee’s work
for the Company or any of its subsidiaries or Affiliates, the Grantee will not
disclose or use any information in violation of any rights of any such previous
employer or other party.
8.    Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution or as
permitted by the Administrator. The Grantee may transfer, without consideration
for the transfer, the Award to members of his or her immediate family, to trusts
for the benefit of such family members, or to partnerships in which such family
members are the only partners, provided that the transferee (and, as required by
the Administrator, the beneficiaries or members of such transferee) agrees in
writing with the Company to be bound by all of the terms and conditions of the
Plan and this Agreement.
9.    Certain Tax Matters.
(a)    If, after speaking with his/her professional tax advisor, the Grantee is
interested in making a so-called “83(b) election” with respect to the Shares,
such election, to be effective, must be made in accordance with applicable
regulations and within thirty (30) days following the Grant Date (as set forth
on Exhibit A) of this Award. The Company has made no recommendation to the
Grantee with respect to the advisability of making such an election.

5



--------------------------------------------------------------------------------

 

(b)    The award or vesting of the Shares acquired hereunder, and the payment of
dividends with respect to such Shares, may give rise to “wages” subject to
withholding. The Grantee expressly acknowledges and agrees that his or her
rights hereunder are subject to his or her promptly paying to the Company in
cash (or by such other means as may be acceptable to the Company in its
discretion, including, if the Administrator so determines, by the delivery of
previously acquired Stock or shares of Stock acquired hereunder or by the
withholding of amounts from any payment hereunder) all taxes required to be
withheld in connection with such award, vesting or payment. Such payment by the
Grantee shall be made no later than the date as of which any Shares or other
amounts provided hereunder first become includable in the gross income of the
Grantee for U.S. federal income tax purposes.
10.    Miscellaneous.
(a)    The Grantee acknowledges and agrees that the Company will exercise voting
rights and take all other corporate actions for the Shares granted pursuant to
this Award for such time as the Shares (whether vested or unvested) may be held
by the Company on behalf of the Grantee, unless the Grantee provides written
notice to Pam Price, Vice President of Human Resources, to the contrary.
(b)    Notice hereunder shall be given (i) to the Company at its principal place
of business, and (ii) to the Grantee at the address on file in the Company’s
records, or in either case at such other address as one party may subsequently
furnish to the other party in writing.
(c)    This Award does not confer upon the Grantee any rights with respect to
continuance as an employee (or other service provider) of the Company or any of
its subsidiaries or Affiliates.
(d)    Pursuant to Section 10 of the Plan, the Administrator may at any time
amend or cancel any outstanding portion of this Award for any purpose that may
at the time be permitted by law, but no such action may be taken that materially
and adversely affects the Grantee’s rights under this Agreement without the
Grantee’s consent.
(e)    Notwithstanding anything herein to the contrary, this Award shall be, and
the Grantee hereby acknowledges that it is, subject to and governed by all the
terms and conditions of the Plan.




[Remainder of the page intentionally left blank]



6



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement pursuant to
the 2013 Incentive Stock Award Plan as of the Grant Date listed on the attached
Exhibit A.






AFFILIATED MANAGERS GROUP, INC.






By:        
Name:
Title:






The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned as of the Grant Date listed on the attached
Exhibit A.




By:        
Grantee’s Signature






        
Grantee’s Printed Name


        








--------------------------------------------------------------------------------






RESTRICTED STOCK AWARD AGREEMENT
PURSUANT TO AFFILIATED MANAGERS GROUP, INC.
2013 INCENTIVE STOCK AWARD PLAN




Exhibit A




To be completed at time of grant.






--------------------------------------------------------------------------------

 

QuickLinks
    Exhibit 10.2



9

